Case 1:18-cr-00014-VM Document 251 Filed 08/02/19 Page 1 of 9

RUBINSTEIN & COROZZO, LLP

COUNSELORS AT LAW

260 MADISON AVENUE, 22ND FLOOR
NEW YORK, N.Y. 10016
TELEPHONE (212) 545-8777; FAX (917) 722-8206
INFO@RUBCORLAW.COM

RONALD RUBINSTEIN Of Counsel:

JOSEPH R. COROZZO MARSHALL A. MINTZ
LAURA OPPENHEIM

 

ANGELA D. LIPSMAN (NY; NJ)

August 2, 2019

The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Esposito et al.

18 CR 14 (VM)

Dear Judge Marrero,

I represent Frank Cognetta (“Cognetta”). I write this letter in opposition to the Motion to
Quash filed by non-party Wine, Liquor & Distillery Workers Union Local 1-D of the United
Food and Commercial Workers (“the Union”), ECF #s 245, 246. As discussed infra, Mr.
Cognetta asks that the Union’s Motion to Quash be denied. Further, Mr. Cognetta cross-moves
that the Court so-order the subpoena duces tecum at issue or, in the alternative, permit the
defense to submit modified subpoena(s) to be so-ordered.

BACKGROUND

Mr. Cognetta worked for the Union beginning when he was in high school until 1996,
and again from August 2003 up until his Voluntary Resignation in January 2018, following his
arrest in the case at bar. Presentence Report (“PSR”) § 106. He became a trustee of the Union’s
pension system in 2010 and later became the Union’s secretary treasurer in October 2013. Id.

Mr. Cognetta is currently scheduled to be sentenced on September 6, 2019 for his
participation in a Racketeering Conspiracy in violation of 18 U.S.C. § 1962(d). The underlying
conduct involved, inter alia, accepting kickbacks beginning in 2014 in exchange for his
“appointment and retention of a financial adviser as an insurance broker for a union medical
insurance plan.” Plea Agreement, p. 3 (ECF # 246, p. 41).

Mr. Cognetta pled guilty on March 11, 2019. He allocuted in part, “Between 2001 and
2017 in the Southern District of New York... I, an investment adviser and others, constituting an
association in fact, agreed to participate in the affairs of a racketeering enterprise... The adviser
and I arranged [to] enroll new union members into the union health plan. In order to receive this

 
Case 1:18-cr-00014-VM Document 251 Filed 08/02/19 Page 2 of 9
RUBINSTEIN & COROZZO, LLP

insurance coverage the participants paid a fee to the adviser and myself which is not disclosed to
the union...” Plea Transcript, p. 12, Lines 5 — 16.

As pertinent to the Union’s motion, the offense included accepting kickbacks through the
enrollment of individuals in the Union’s Major Medical Plan who did not work in the Wine,
Liquor & Distillery industry (hereafter “non-liquor workers”). However, while the Motion to
Quash refers to these non-liquor workers as “non-unionized individuals,” these individuals were
enrolled in the Union. As per defense counsel’s Letter to U.S. Probation Officer Tandis Farrence
dated May 31, 2019, objecting to the PSR, the so-called “non-unionized individuals” “executed
Collective Bargaining Agreements which were reviewed and approved by the Union President.”
Letter to Officer Farrence (attached), p. 2.

Omitted from the Motion to Quash is the fact that the Union, in an effort to enlarge its
membership, enrolled non-liquor workers in the Union. The Union signed these individuals up in
order to “obtain more affordable insurance” for the Union, PSR {| 61, making the plan more
profitable to the Union, and to generate revenue. The enrollment of the non-liquor workers was
approved by the Union President in the aforementioned contracts—which constitutes one subset
of the documents demanded by the subpoena at issue.

It was also discussed at Board Meetings, which Mr. Cognetta, as a member of the Board,
attended. Mr. Cognetta thus has personal knowledge that the minutes of those meetings will
show that the Board was not only aware that non-liquor workers were enrolled in the Union, but
also lauded Mr. Cognetta for having thus increased the Union’s membership. (The minutes of the
meetings are a second subset of the documents demanded by the subpoena.) Additionally, the
Board of Trustees meeting minutes will show that Mr. Cognetta was praised for his handling of
the funds and would also reflect how the funds’ gains and/or losses varied over the years.

Also omitted from the Motion to Quash is that the Union had been enrolling non-liquor
workers for years—even before Mr. Cognetta’s involvement be gan in 2014, which is why the
subpoena at issue also calls for documents (Form 5500 forms and contracts) predating 2014.

The defense anticipates that the Government will be requesting a sentence of between 33
— 41 months in prison, as per the U.S. Sentencing Guidelines. The Probation Office has
recommended a non-Guidelines sentence of 24 months. PSR p. 28. The defense intends to move
for a downward departure pursuant to U.S.S.G. § 5H1.6, as permitted by the Plea Agreement
and, in the alternative, will be seeking a below-Guidelines sentence pursuant to 18 U.S.C. §
3553(a).

The Union submitted documentation to the Government on April 26, 2019 to facilitate
the calculation of restitution. Motion to Quash p. 3. The report the Union submitted to the
Government indicates that the Union has calculated the loss to the Union’s Major Medical Plan
to be $832,674. Exhibit 4 to Motion to Quash; PSR { 59. The Union explained that this figure
was calculated as the difference between the amount of benefits paid by the Union to “enrolled
non-union individuals” in the Major Medical Plan, and the amount of contributions received
from said individuals. Motion to Quash, p. 3. The Government, in turn, supplied the report to
defense counsel on June 12, 2019. Exhibit 6 to Motion to Quash.

 
Case 1:18-cr-00014-VM Document 251 Filed 08/02/19 Page 3 of 9
RUBINSTEIN & COROZZO, LLP

On July 22, 2019, defense counsel served the Union with the subpoena duces tecum
(“subpoena”) at issue. Exhibit 7 to Motion to Quash. The subpoena demands three categories of
documents: (1) Form 5500 Annual Return/Reports for the Union’s Major Medical Plan for the
years 2000 — present; (2) minutes from Board of Trustees meetings for the years 2014 — present;
and (3) all contracts between the Union and the non-union individuals enumerated in the report

the Union provided to the Government on April 26, 2019.

On July 23, 2019, the Union informed defense counsel of certain concerns regarding the
subpoena. On July 24, 2019, defense counsel called the attorney for the Union to discuss these
concerns. Later that day, the Union’s attorney memorialized via e-mail that he and defense
counsel had discussed the possibility of modifying the subpoena in order to avoid litigation over
the issue. July 24, 2019 4:10 p.m. E-mail to Defense Counsel (attached). However, on July 26,
2019, the Union, through its attorney, alerted defense counsel that, in fact, the Union would
move to quash the subpoena if it was not withdrawn altogether. Whereupon, defense counsel
responded that we would not be withdrawing the subpoena. The Union’s Motion to Quash
followed.

DISCUSSION
I. Rule 17’s Applicability to Subpoenas Issued Post-Plea.

Contrary to the Union’s assertion, courts within this Circuit have recognized that Rule
17(c) also applies to subpoenas issued after a defendant has been found (or pled) guilty. This is
stated explicitly in one of the very cases the Union cites for the opposite proposition—United
States v. Nix, 251 F. Supp. 3d 555 (W.D.N.Y. 2017). “First, post-trial use of subpoenas pursuant
to Fed. R. Crim. P. 17(c) has been recognized as permissible. United States v. Leaver, 358 F.
Supp. 2d 273, 276 (S.D.N.Y. 2005) (‘A Rule 17(c) subpoena may also properly be used to gather
documents for a pretrial or post-trial hearing.’); see Wright & Miller § 272 (‘Rule 17 is not
limited to subpoenas for the trial. A subpoena may be issued... for post-trial motions.’ (citing
United States v. Winner, 641 F.2d 825, 833 (10th Cir. 1981)).” Nix, 251 F. Supp. 3d at 561. See
also United States v. Cheruvu, 2018 U.S. Dist. LEXIS 197922, *5 (W.D.N.Y. Nov. 20, 2018)
(“the Court concludes that Rule 17 subpoenas may be brought posttrial...”).

It would fly in the face of judicial economy to require litigation over every post-plea, pre-
sentencing subpoena. Further, while a defendant does give up certain rights by pleading guilty,
including the right of Confrontation, a defendant continues to maintain other constitutional
rights, including the right to Due Process and the right to Effective Assistance of Counsel.
Certainly, it is indisputable that a defendant retains the right to present evidence on his or her
behalf at sentencing. See United States v. Fatico, 603 F.2d 1053 (2d Cir. 1979). Due Process
continues to apply as a sentencing hearing determines the extent to which a defendant will be
deprived of his liberty.

Additionally, a defense attorney has an obligation to zealously represent his or her client
at every phase of the criminal case, including, if not especially, at sentencing. Nearly 99 percent
of all criminal cases in the Southern and Eastern Districts of New York end in convictions, and,
of these, “approximately 95 percent of convictions can be attributed to guilty pleas,” Josh Dubin,

 
Case 1:18-cr-00014-VM Document 251 Filed 08/02/19 Page 4 of 9
RUBINSTEIN & COROZZO, LLP

“Assumption of Guilt: A Study,” New York Law Journal (May 14, 2018), page 4. Given this
stark reality, the fact is that preparing for and advocating at sentencing constitutes a major part of
defense counsel’s role in criminal proceedings. Defendants are already at a disadvantage in not
having the investigative resources enjoyed by the Government. There is no need to figuratively
tie defense counsel’s hands by requiring defense counsel to file a motion every time a defendant
wishes to subpoena documents or witnesses for his or her sentencing. (Though, of course, this
would be a reciprocal obligation that would also require the U.S. Attorney’s Office to seek the
Court’s permission for any and all post-conviction subpoenas.)

Thus, the Union’s premise that every post-conviction subpoena requires judicial review is
flawed. However, that issue is moot here as the Union, through the Motion to Quash, has brought
this subpoena before the Court for review.

Regardless, Rule 17(c) applies to the Court’s analysis of the subpoena. Nix
acknowledged the case of United States v. Martin, 141 F.3d 1152 (2d Cir. February 10, 1998)
(Table), which was also cited by the Union in the Motion to Quash. However, the District Court
went on to say, “In any event, in exercising any discretion with respect to the post-verdict use of
subpoenas, this Court would rely on the parameters of Rule 17(c).” Nix, 251 F. Supp. 3d at 562.

Having concluded that Rule 17(c) guides any analysis of a “post-trial” subpoena, Nix
then went on to apply the test from United States v. Nixon, 418 U.S. 683, 699 (1974).

We continue to maintain, as we did in opposing the Government’s Motion to Quash a
prior subpoena, that Nixon was not meant to apply to Rule 17(c) subpoenas to third parties.
United States v. Stein, 488 F. Supp. 2d 350, 365 (S.D.N.Y. 2007); United States v. Nachamie,
91 F. Supp. 2d 552, 563 (S.D.N.Y. 2000); United States v. Soliman, 2009 U.S. Dist. LEXIS
45194 (W.D.N.Y. May 29, 2009), United States v. Rajaratnam, 753 F. Supp. 2d 317, footnote 1
(S.D.N.Y. 2011).

However, given this Court’s decision to apply Nixon to such subpoenas until such time
as the Second Circuit or Supreme Court may rule otherwise, United States v. Yudong Zhu, 2014
U.S. Dist. LEXIS 154034, *4 (S.D.N.Y. October 14, 2014), we will proceed to explain why the
subpoena at issue satisfies the various requirements of the Nixon test.

TJ. The Documents Are Both Admissible and Relevant to Defendant’s Sentencing.

Under the first prong of Nixon, the documents to be subpoenaed must be “evidentiary
and relevant.” Nix, 251 F. Supp. 3d at 563 (quoting Nixon, 418 U.S. at 699).

Here, the documents are admissible and the Union does not contend otherwise. The
Federal Rules of Evidence do not apply to sentencing hearings. U.S.S.G. § 6A1.3(a) explicitly
states that “In resolving any dispute concerning a factor important to the sentencing
determination, the court may consider relevant information without regard to its admissibility
under the rules of evidence applicable at trial, provided that the information has sufficient indicia
of reliability to support its probable accuracy.” Thus evidence that might have been inadmissible
at a trial, such as hearsay, may nevertheless be considered at sentencing. United States v. Scott,

4

 
Case 1:18-cr-00014-VM Document 251 Filed 08/02/19 Page 5 of 9
RUBINSTEIN & COROZZO, LLP

614 Fed. Appx. 567, 569 (2d Cir. 2015); United States v. Melendez, 2005 U.S. Dist. LEXIS
12038, Footnote 3 (S.D.N.Y. 2005).

We turn next to relevance. Under the United States Code, there are essentially no limits
on what a court may find relevant to sentencing. “No limitation shall be placed on the
information concerning the background, character, and conduct of a person convicted of an
offense which a court of the United States may receive and consider for the purpose of imposing
an appropriate sentence,” 18 U.S.C. § 3661 (emphasis added), quoted at United States v. Salim,
287 F. Supp. 2d 250, Footnote 52 (S.D.N.Y. 2003). See also Hilton v. Brown, 2010 U.S. Dist.
LEXIS 142326, *55 (S.D.N.Y. February 24, 2010) (“as under the post-Booker federal sentencing
scheme, after considering the specified sentencing factors, a judge is ultimately free to base her
decision on anything she considers relevant”); Id. at Footnote 37 (“See Rita [v. United States],
551 U.S. [338] at 364 [2007] (noting that, since the federal sentencing guidelines are no longer
mandatory, the range of relevant considerations is “significantly broadened’ beyond the specified
sentencing factors)”’).

In short, just about anything may be relevant to the Court’s analysis under 18 U.S.C. §
3553(a). United States v. Broxmeyer, 699 F.3d 265, 287 (2d Cir. 2012) (citing United States v.
Wernick, 2012 U.S. App. LEXIS 16506, 2012 WL 3194244, at *8). That the Union attacks the
documents targeted by the subpoena as irrelevant to the sentencing evinces how unfamiliar the
Union is with federal sentencings.

The Union claims the documents are irrelevant to the sentencing, relying upon the
mistaken assumption that the documents could only be relevant to the issue of restitution, which,
the Union contends, has been conclusively resolved.

In the first instance, the amount of restitution has not been conclusively resolved. The
Plea Agreement leaves the amount of restitution to be determined, as does the PSR. PSR p. 28.
Wherefore, the defense needs to review the records in question, i.e. the Annual Return/Reports
for the Major Medical Pian.

Secondly, we also subpoenaed the documents in order to provide the Court with a full,
complete, and accurate picture of the nature and circumstances of the offense. 18 U.S.C. §
3553(a)(1). Mr. Cognetta’s offense involved knowingly receiving kickbacks, behind the Union’s
back, for the enrollment of non-liquor workers into the Union’s medical plan. Mr. Cognetta has
acknowledged that his conduct was wrong and unlawful and we do not intend to minimize the
severity of his offense.

At the same time, however, in order to advance the analysis under § 3553(a), we wish to
provide the Court with context for Mr. Cognetta’s offense—context which, judging by the PSR
and our expectations of the Government’s forthcoming sentencing submission, will otherwise not
be presented to the Court.

Mr. Cognetta’s offense did not occur in a vacuum. As discussed supra, the Union sought
to increase its membership in order to generate revenue and to get a better deal on the Union’s
insurance. The Union was content to do so by enrolling non-liquor workers. Thus, the President

 
Case 1:18-cr-00014-VM Document 251 Filed 08/02/19 Page 6 of 9
RUBINSTEIN & COROZZO, LLP

of the Union reviewed and signed Collective Bargaining Agreements with the non-liquor
individuals, accepting them into the Union. Mr. Cognetta knows this from his time employed at
the Union. These contracts are one of the three sets of documents demanded by the subpoena.
Though we did not limit this request by date, the subpoena specifically requests contracts with
individuals who were listed in the report provided by the Union to the Government. And, as
stated above, the enrollment of non-liquor workers in the Union predated Mr. Cognetta’s
involvement.

Additionally, during his time as a member of the Board, Mr. Cognetta attended Board
meetings at which other members of the Board commended him for both his handling of the
Union’s funds (i.e. the Major Medical Plan) and for his role in increasing membership in the
Union. It is for this reason, as well as the fact that the minutes will indicate how the funds’ gains
and/or losses varied over the years, that the subpoena demands the minutes from the Board
meetings for the years 2014 to the present.

The other set of documents called for by the subpoena are the Annual Return/Reports for
the Union’s Major Medical Plan for the years 2000 — present. These documents are subpoenaed
to corroborate Mr. Cognetta’s assertion, recorded in PSR §] 61, as follows: “The defendant
reported that he does not want to diminish his role in the offense, but the medical and investment
plans that were introduced to the union were profitable, sound, low-cost plans, and were
beneficial to the union members.” Mr. Cognetta knows from his experience at the Union that the
annual reports will support his claim that enrolling the non-liquor workers was profitable for the
Union. As with the Board minutes, the annual reports will also indicate the funds’ various gains
and/or losses from year to year. F urthermore, a comparison of the annual reports predating Mr.
Cognetta’s administration of the funds to the annual reports from Mr. Cognetta’s time as trustee
and as Secretary Treasurer will demonstrate what impact Mr. Cognetta had on the Major Medical
Plan.

We wouid never claim that the three sets of documents—the Annual Reports, the
minutes for the Board of Trustees meetings, and the Contracts between the non-liquor workers
and the Union—somehow negate Mr. Cognetta’s wrongdoing.

But the documents are relevant under § 3553(a) as they will help to fill in gaps that might
otherwise be left in presenting the nature and circumstances of his offense.

Ill. Specificity.

We discussed supra the specific information sought by the subpoena and why (i.e. the
contracts with the non-liquor workers will show their approval by the Union’s president; the
minutes from the Board meetings will reflect the approval by the Board of Trustees, and the
Annual Reports will verify how the Major Medical Plan fared through the years).

Given how non-liquor workers have been enrolled in the Union and the Union’s Major
Medical Plan for years, even prior to Mr. Cognetta’s involvement, we respectfully submit that
the Rider to the subpoena is sufficiently specific.

 
Case 1:18-cr-00014-VM Document 251 Filed 08/02/19 Page 7 of 9
RUBINSTEIN & COROZZO, LLP

IV. The Documents Are Not Otherwise Procurable by the Exercise of Due Diligence.

Nixon’s next prong, and the next issue raised by the Union, is whether the documents
“are not otherwise procurable... by exercise of due diligence,” Nix, 251 F. Supp. 3d at 563
(quoting Nixon, 518 U.S. at 699).

To the best of our knowledge, only the Union (and potentially the non-liquor workers)
would have the executed Contracts demanded by the subpoena. We thus do not see how we can
obtain the Contracts absent a subpoena. Similarly, we are at a loss as to how we could obtain the
minutes from the meetings of the Board of Trustees if not through the Union. As far as we are
aware, these documents are not publicly available. If they could have been obtained without a
subpoena by virtue of the exercise of due diligence, we would have been happy to obtain them
elsewhere and avoid litigating the issue.

(Counsel for the Union has advised the defense that, i.e., the minutes and/or the Annual
reports may be in the possession of the Major Medical Plan rather than of the Union itself.
Interestingly, this is not raised as an objection in the Motion to Quash. Rather, the Motion to
Quash seeks to quash any subpoena directed either to “MMP and/or Local 1-D.” Motion p. 5. To
the extent, if any, that the subpoena may have been directed to the wrong entity or may have
erroneously listed the wrong entity within the Rider, the defense will agree to have the subpoena
modified accordingly or, if appropriate, to have the document requests split into two separate
subpoenas. )

V. The Subpoena Was Issued In Good Faith and Not As A “Fishing Expedition.”

This is not a fishing expedition. Mr. Cognetta knows from his time employed at the
Union that the Contracts at issue will show that they were approved by the Union President. He
knows from having been present at Board meetings that there are minutes that will reflect that he
was praised for his handling of the Union’s funds and his having increased the ranks of the
Union. He knows from his work at the Union that, in spite of his malfeasance and in spite of the
evidence of loss, the annual reports will show the medical plan investments were nevertheless
sound investments.

Therefore, as discussed above, the documents to be subpoenaed are admissible at Mr.
Cognetta’s sentencing; they are relevant to the § 3553(a) analysis for his sentencing; they cannot
otherwise be procured through due diligence; and they are not sought as part of a fishing
expedition. We have also specified supra the information sought from each set of documents.

We turn, last, to the face of Rule 17(c).

VI. Compliance would Not be Unreasonable or Oppressive.

Finally, we note that, though the Union complains that the subpoena seeks “reams” or
“heaps” of information, Motion to Quash, p. 4, the Union never asserts that compliance would be
unreasonable or oppressive. Rule 17(c). The Union’s Motion to Quash is limited to the following
issues: (1) that it has not been reviewed by the Court; (2) relevancy; (3) specificity and (4) due
diligence. We have addressed all of these issues supra.

 
Case 1:18-cr-00014-VM Document 251 Filed 08/02/19 Page 8 of 9
RUBINSTEIN & COROZZO, LLP

Compliance with the subpoena would not pose a hardship to the Union. All of the
requested documents—the annual reports, the minutes, and the Contracts—are readily available
to the Union at their office.

CONCLUSION

The Union’s first complaint in the Motion to Quash is that the subpoena has not
undergone judicial review. The Union’s Motion to Quash—and our cross-motion that the
subpoena be so-ordered—trenders this something of a moot point as the Court must now rule on
the validity of the subpoena. But courts within this Circuit have found, and we maintain, that
subpoenas can be issued under Rule 1'/(c) post-conviction. Given that the vast bulk of the
criminal cases in the Southern and Eastern Districts of New York end in guilty pleas, and given
the liberty interests at stake in sentencing hearings, requiring parties to file a motion anytime one
seeks to subpoena documents or witnesses for a sentencing would waste judicial resources and
create an unnecessary obstacle to be overcome in order to adequately prepare for sentencing.

Moreover, challenging Rule 17(c)’s applicability to post-plea subpoenas makes even less
sense when such subpoenas would be analyzed under the exact same principles as pre-plea
subpoenas.

The documents to be subpoenaed are relevant to Mr. Cognetta’s sentencing. In addition
to the documents being relevant to the question of restitution, they will help the defense to
present to the Court a complete picture of the nature and circumstances of Mr. Cognetta’s
offense—a necessary part of the § 355 3(a) analysis. We need not analyze whether the documents
would be admissible at trial pursuant to the Federal Rules of Evidence. The documents are being
subpoenaed for his sentencing, at which the Federal Rules of Evidence do not apply.

This is not a fishing expedition. Mr. Cognetta’s offense occurred during his employment
at the Union. It is by virtue of his employment at the Union that he knows that the documents
include what he seeks.

The Contracts and the minutes of the Board meetings, at least, are not otherwise
procurable through due diligence. These are not publicly available documents. Defense counsel
cannot pull them up online or file a FOIA request or go to an agency to inspect them. They can
only be obtained via subpoena.

Finally, we respectfully submit that the Rider to the subpoena is sufficiently specific as to
what documents are being subpoenaed.

WHEREFORE, Mr. Cognetta requests an order:
(1) Denying the Motion to Quash and

(2) So-ordering the subpoena duces tecum or

 
Case 1:18-cr-00014-VM Document 251 Filed 08/02/19 Page 9 of 9

RUBINSTEIN & COROZZO, LLP

(3) In the alternative, if the Court finds that modifications are necessary, permitting
defense counsel to present modified subpoena(s) to the Court to be so-ordered and

(4) For such other and further relief as the Court may deem just and proper.

ce J. Warren Mangan, Esq. (via ECF)
AUSA Jason Swergold (via ECF)

Respectfully submitted,

Jose . Corozzo Aig .
Rubigétein & Corozzo, L

Attorneys for Defendant
Frank Cognetta

     
    
 

 
